Title: From John Adams to Thomas Jefferson, 29 May 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy May 29. 1813.

To leave the Pettifogger of Funivals Inn, or Cliffords Inn, his Archbishop Laud, and his Chevalier of St. Iago of Compostella Sir Christopher Gardiner, for the present; Paulo Multo majora canamus.
There has been put into my hands, within a few days a gross Volume in octavo, of 544 Pages with the Title of “Memoirs of the late reverend Theophilus Lindsey. M. A.” including a brief “Analysis of his Works; together with Anecdotes and Letters of eminent Persons, his Friends and Correspondents: also a general View of the progress of the Unitarian doctrine in England and America. By Thomas Belsham, Minister of the Chapel in Essex Street.”
Whether you have Seen this Work, I know not. but this I know, the Author, and his Friends ought to have Sent you a Copy of it; and therefore I conclude they have.
With Lindsey, Disney, Price, Priestley, Jebb, Kippis &c and their Connections, whom I could name, I was much acquainted in London from 1785 to 1788. These Characters, with Cappe, Farmer, and a multitude of others, figure in this Work. The Religion, the Philosophy, the Morality, the Politicks, which these People teach, have been Objects of my anxious Attention for more than Three Score Years, as I could demonstrate to you, if I could give you, a brief Sketch of my Life. But my Life has been too trifling and my Actions too insignificant for me to write or the Public to read. In my wandering romantic Life, with my incessant Res angusta Domi, and my numerous unfortunate Family, of Children and Grand Children without the honour, which you have attained of being a great grandfather, tho’ I have a near prospect of it; it has been impossible for me to pursue Such Inquiries, with any thing like Learning.
What may be the Effect, of these “Memoirs” in the U.S. if they Should become public I know not; and I will add I care not; for I wish every Subject to be discussed at all Events. The human Mind is awake: Let it not Sleep. Let it however consider. Let it think. Let it pause.
This Work must produce a noise in U.S. Fiat Justitia....
The 12th. Article in the Appendix is “Letters from Dr Priestley to Mr Lindsey: and from Thomas Jefferson Esq. President of the United States to Dr Priestley p. 525. The first Letter from you is dated March 21. 1801. at Washington. The Second April 9. 1803 at Washington. Dr Priestleys Letter to Mr Lindsey, containing remarks upon Mr Jeffersons Letter is dated Northumberland April 23. 1803.
I wish to know, if you have Seen this Book. I have much to Say on the Subject. And you may depend upon it, I will discuss the Subjects with as much Candour, as much Friendship, as much Freedom, as Price, Priestley Lindsey, Cappe or Farmer, ever displayed in their Controversies. I have not time to enlarge at present.
I will only Add have you Seen the Naval History by Mr Clark, published by Mathew Carey at Philadelphia? I wish I had time and Eyes and fingers to write much to you on this Subject.
I lament the death of my dear Friend of 38 years Dr Benjamin Rush, much the more, Since I have Seen Lindseys Memoirs.
I am, with unalterable Esteem and Affection / your old Friend
John Adams